SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No.: 2 )* Name of issuer: AmREIT Inc Title of Class of Securities:REIT CUSIP Number:03216B208 Date of Event Which Requires Filing of this Statement: November 30, 2014 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: (X) Rule 13d-1(b) ( ) Rule 13d-1(c) ( ) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the following page(s)) 13G CUSIP No.:03216B208 1.NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON The Vanguard Group - 23-1945930 2.CHECK THE APPROPRIATE [LINE] IF A MEMBER OF A GROUP A. B. X 3.SEC USE ONLY 4.CITIZENSHIP OF PLACE OF ORGANIZATION Pennsylvania (For questions 5-8, report the number of shares beneficially owned by each reporting person with:) 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 541,770 8.SHARED DISPOSITIVE POWER 20,771 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES N/A 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.85% 12.TYPE OF REPORTING PERSON IA SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Act of 1934 Check the following [line] if a fee is being paid with this statement N/A Item 1(a) - Name of Issuer: AmREIT Inc Item 1(b) - Address of Issuer's Principal Executive Offices: 8
